t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c ------------- identification_number contact person ------------------ telephone number --------------------- employer_identification_number ---------------- number release date index number date sep ------------------------------------------ -------------------------------------------------- --------------------------------------------------- ------------------------------- legend l ----------------------------- m ------------------------------------------- n ------------------------------ o ---------------------- t ----------------------------------------------------------------------- u ----------------------- w ------------------------------ y -------------- b -------------------------- c ---------------- d --------------------------- e -------------------- f -------------------- g --------------------- dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we conclude that you do not qualify for exemption under that section moreover you do not meet the requirements necessary for recognition of exemption under sec_501 the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax ------------------------------------------ you were incorporated on --------------------------- your amended articles of incorporation indicate that your purposes are as follows to operate and act exclusively for charitable educational religious literary or scientific purposes and or to lessen the financial burdens of government by providing consumer debt consolidation services your articles of incorporation do not contain specific language limiting your purposes to educational or charitable purposes as described under sec_501 of the code nor do you have a dissolution clause which would limit the distribution of your assets to c purposes or to other organizations described under sec_501 on your website you make the following statement in describing the nature of your services m is a nonprofit debt management service we assist consumers with budget planning and credit counseling our staff has many years of combined experience in the financial services industry we provide a professional confidential service your board_of directors consists of b c d e and f you stated in your application that b will receive ----------- in compensation_for service on the board and that d will receive ----------- ------------------------------------------------------------------------------------------------------------ for service on the board you further stated that f is the father of g from whom you rent office space you have submitted an independent assessment of the office space indicating that you pay above market rent for this space you provided no evidence that you considered other sources for rental of office space information obtained from you and from over the internet indicates that g has an ownership_interest in l a for-profit company the information states that g is the president of l the information further reveals that your actual address of operation is in the same location as l furthermore we are in possession of information that l has been the subject of a citation issued by the federal communications commission for violations of certain rules governing telephone solicitation l is also apparently the subject of a civil complaint filed by a state attorney_general against l and two other companies accusing them of operating a fraudulent loan scheme targeting low income borrowers in a letter to you dated date we requested that you provide additional information regarding any relationships you may have with l including any financial dealings copies of any agreements entered into with g any sharing of administrative staff and proof that your operations directly or indirectly are not affiliated with l your responses in your letter dated date were either incomplete or non-responsive the resumes you provided for b and d indicate that they are employed by n a for-profit company from which you intend to obtain services in staffing training advertising software database management and web-development during your start-up phase of operations you do not mention how long you expect your start-up phase to last nor do you indicate the amount of salary to be paid_by n to d and b moreover none of your board members including d and b have any extensive prior work experience or educational background in nonprofit credit counseling the initial term of the agreement to provide services is months and may be extended ------------------------------------------ at any time by mutual agreement of the parties pursuant to the agreement you will pay n periodically for advertising at cost plus --------- percent ------- and for all other services provided at cost including but not limited to actual direct_labor_costs rent utilities telephone printing and postage because you apparently do not have employees of your own we presume that you are referring to n’s employees wherever applicable the agreement also provides that in consideration of one dollar dollar_figure during the initial term n hereby agrees to establish and maintain on behalf of m a database of the accounts m agrees not to share or copy or distribute the n database m and n hereby acknowledge and agree that n shall retain ownership of the entire worldwide present and future right title and interest including all patent rights copyrights trade secret rights and other intellectual_property rights in and to any and all developments related to the database or service provided to m for purposes of this agreement development means any idea invention discovery design whether the design is ornamental or otherwise computer_program or code and related documentation and all other works of authorship you entered into an agreement with o a for-profit company for the provision of electronic transfer program services o will with your client’s authorization debit the client’s checking or savings account for the amount owed to you by the client under the agreement you have agreed to pay o on a monthly basis by a debit to your account for these service charges you also agreed to pay any taxes for which you would be liable not including any taxes for which o would otherwise be liable to pay you have not indicated the amount of your monthly fee to be paid to o you indicated that your employees are charged with providing financial counseling and setting up debt management programs for consumers you state that these employees will do a complete review of a consumer’s finances as well as obtain any and all credit information for debt management programs dmp these employees will also assist customers with any and all problems or assistance needed with the dmp you have stated that employees’ starting salaries will be ------------ with health insurance after days of employment education requirements will include at minimum an associates degree or equivalent customer service experience you will also require that employees become certified within months by t a private certification agency you have stated that employees in your accounting and disbursement services department are charged with disbursement of consumer payments to creditors accounting coding clients fair share billing to creditors client correspondence proposal submission to creditor creditor correspondence communication these employees will also be responsible for payroll and human resources you indicated that these individuals will be paid a starting salary of ------------- ------------------------------------------------------------------------------------------------------------------- with health insurance after days of employment education requirements will include at minimum an associates degree or equivalent accounting related experience your technical employees will be charged with database management computer networking programming and software these employees will receive a starting salary of ------ ------------------------------------------ --------- with health insurance after days of employment education requirements include years minimum network experience microsoft certified in a letter dated date you represented the following with regard to your employees currently the corporation employs --------------- --- full-time employees -------------- ------ --- of whom provide counseling and education services -------- -- of whom provide debt consolidation services and ------- -- of whom provide administrative and database management services on average the corporation’s employees provide approximately -------- hours of counseling and education services and approximately ----- hours of debt consolidation services you have represented in your application that of the educational and client services referred to in part ii question of this is educational you further stated the following of the educational and client services referred to in part ii question on debt repayment program moreover in a letter dated date you stated the following with the benefit of -------------------- of operation it is clear that such percentage allocations require refinement in the interim since submission of the application the credit counseling staff has grown considerably and far out numbers the accounting and administrative staff of the organization therefore the percentage of time reported in the original application of for education and client counseling services is actually higher at this point in time as the client base grows the organization anticipates the percentage further increasing in the date letter you did not provide information on actual or estimated changes in the percentage of time dedicated to education and client counseling services with regard to your education counseling activities you stated the following in your application credit counselors are available to speak with consumers monday through saturday in person or by telephone educating consumers about their credit and budget planning is the primary focus of this department information manuals are distributed by this department and are available to the organizations clients and general_public free of charge all counseling is done by telephone this activity will begin in ------------------- we anticipate the offering of seminars by the fall of ------- a quarterly newsletter is anticipated by ------- all activity in this department is designed for the express purpose of educating the public we note that in your sample script you stated the following with regard to what a consumer should look for in a debt consolidation agency when a consumer considers debt consolidation they should first understand how the process works our job as a debt consolidation agency is to educate the public about our service you have provided sample copies of educational materials that you state are produced in house by your personnel which you distribute to clients and the general_public these materials include booklets which cover a variety of credit topics such as understanding how to consolidate credit cards and other unsecured debts in credit counseling ---- pages understanding household budgets credit cards and electronic banking ---- pages financial basics ---- pages what you should know-informative articles for consumers --- --------------------------------------------------------------------------------------------------------------------- pages and consumer protection acts ---- pages you did not provide a detailed explanation of when where or how these materials would be used in educating clients and the ------------------------------------------ general_public you did provide a copy of the certification exam study manual to be used by your employees in preparing for the t counseling examination you have not provided any evidence that your employees have in fact taken and passed this examination you have indicated that your primary method for soliciting potential clients for your dmp program is through the use of leads with regard to leads you have made the following representation leads cost derived through email services can range from ------ to ------ per lead m purchases approximately ------- ----------- leads per month from unaffiliated email vendors this makes up our ------------- ad budget these leads consist of consumers showing interest in debt management services moreover your use of your website as a means to advertise and attract potential clients is reflected in the following statements on the website ---- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- you have even made the following representation to potential clients ---------------------------------------------------------------------------------- -------------- you have stated that after making contact with a potential client the following occurs an assessment of the consumer’s financial situation and current needs is done if appropriate the debt management program dmp is explained to the consumer a detailed list of the consumer’s un-secured debt is entered into our computer which calculated a monthly payment based on the individual requirements of each creditor a financial analysis is done including a consumer’s net_income and monthly expenses after all information is evaluated a consumer can be given a monthly payment requirement for the dmp if the consumer would like to proceed they are given an agreement outlining the program and monthly payment once a payment_date is agreed on the consumer is advised to verify with each creditor that the balances are correct a verification form is filled out by the consumer and given to the counselor consumers are advised to stay in close contact with counselor as the accounts are being set up in the dmp with the creditors counselors are available over the phone or in person throughout the consolidation monthly statements are mailed to the consumer we note that in your sample script on page two you offer potential clients a credit counseling care insurance plan the plan claims to be underwritten by u and only costs ------ per month and covers the client in the event of death disability or unemployment it will allegedly pay off debt up to -------- --------- you have not provided any written evidence contract etc that you in fact have an agreement with u to provide the aforementioned insurance coverage to your clients with regard to the amount clients’ pay to use your dmp services you stated that your fees are all voluntary we charge no required fees however our review of the information you provided including the debt consolidation services agreement shows that these voluntary contributions are in fact fees paid_by clients in exchange for your dmp services information provided indicates that your fees are on a sliding scale and can range up to ------ per month per account you have indicated that set-up fees are ------ per client although you have said you would waive the fee for those unable to pay you have provided no evidence that you have ever done so the services agreement also includes -------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------ ----------------------------------------------------------------------------------------------------- under the terms and conditions of the services agreement you made the following statement ------------------------ ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- moreover the services agreement states the following with regard to terminating a client from the dmp program if a monthly payment is not received when due m may assume that the client has discontinued the program and m may at its discretion be relieved of further responsibility to client client will remain liable for any outstanding balances to creditors we note that the services agreement does not allow for a lump sum payment to creditors in paying off a client’s debt that a client’s finances can be revealed to third parties at your discretion and if a creditor requires a client to pay more than the proposed payment the client’s monthly payment will be increased in your letter dated date you stated the following with regard to your dmp program for ------- the total individuals enrolled in debt consolidation services were -------- to ensure the highest level of service the board_of directors has decided to cap the number of monthly enrollees and it will not exceed ----- per month for the fiscal_year ending ----------------- ------------ the corporation projects it will establish ----- to ----- new_accounts under the debt consolidation program with a total of approximately -------- you have indicated that your other source_of_income will come from a fair-share program you have not provided specific details including contractual arrangements of how the program would operate however in your letter dated date you stated the following for the fiscal years ending --------------------------- and --------------------------- projected--------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- in your application you provided proposed budgets for ------- and ------- for the year ------- ------ you show revenue in the amount of ---------------- your expenses include ------------- in salaries and wages and compensation to officers ------------- in program services and excess revenue of ----------- for the year ------- you show revenue in the amount of ---------------- your expenses include ------------- in salaries and wages and compensation to officers ---------------- in program services and ------------- in excess revenue you have not provided information as to the specific amount s paid to each company from which you purchased a particular program- related service however you do indicate that you have designated ------------- in program service revenue to the purchase of leads from various unidentified unaffiliated email vendors you have provided a copy of your business license issued for ---------------by the city of w you have provided proof of a bond for credit counseling to be conducted in the state of y but you have not shown that you have a bond for credit counseling conducted in your present location ------------------------------------------ moreover you have not shown any specific designation of revenue to educational programs directed to the general community or to grants gifts or contributions to charitable organizations your sole source of revenue will be derived from fees associated with your dmp program and fees to be collected from creditors participating in your fair share program sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded sec_1_501_c_3_-1 of the regulations provides that an organization is not operated as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_1_501_c_3_-1 of the regulations provides that an organization is not ------------------------------------------ his capabilities or community sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_71_529 1971_2_cb_234 held that a nonprofit organization providing assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualified for exemption under sec_501 of the code most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks were paid for by grants from independent charitable organizations the member organizations paid only a nominal fee the service found that by aiding low-income individuals and families who have financial ------------------------------------------ for the services performed these fees represented less than percent of the total costs of the operation by performing these services for a charge substantially below its cost the organization was performing a charitable activity for purposes of sec_501 of the code managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_72_369 1972_2_cb_245 held that an organization formed to provide revrul_76_244 1976_1_cb_155 held that home delivery of meals to the elderly free or with charges on a sliding scale depending on recipients’ ability to pay is a charitable purpose revrul_78_99 1978_1_cb_152 held that the provision of individual and group counseling for widows based on their ability to pay is an educational activity revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes claims found as a damaging fact that one of the reasons scientology was organized as a in 326_us_279 in the founding church of scientology v u s ct_cl the court of the consumer credit counseling service which has been recognized as exempt under ------------------------------------------ religion was to evade regulation as one state was investigating scientology for operating a medical school without a license in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational sec_501 in a group ruling is an umbrella organization made up of numerous credit counseling service agencies in this case these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they provided such services free of charge as an adjunct to the counseling function they offered a payment plan approximately percent of a professional counselor’s time was applied to the payment activity as opposed to an educational activity moreover the agencies only charged a nominal fee of up to dollar_figure per month for this service this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from counseling fees in the service ruled that each of the agencies constituted organizations described in sec_501 however two years later the service notified the agencies that it had made a mistake and was reclassifying them under sec_501 the reasons given by the service for revocation of sec_501 were that the agencies were not organized and operated exclusively for charitable or educational_purposes the debt management service is not limited to low-income individuals or families and fees are charged for the services rendered the court did not agree with the service and directed verdicts for the plaintiff providing information regarding the sound use of consumer credit is charitable because it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the limited debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational undertakings even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 nonetheless the agencies did not charge a fee for the programs that constituted finally the court found that the law did not require that an organization must perform its in 70_tc_352 the court found that a the court found that the corporation had completely failed to demonstrate that its services ------------------------------------------ their principal activities a fee may be charged for a service that was an incidental part of an agency’s function but even when a fee was so charged it was nominal moreover even this nominal fee was waived when payment would work a financial hardship thus the court ordered that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in the case styled consumer credit counseling centers of alabama inc v united_states discussed immediately above thus the court ordered that the consumer credit counseling agencies were described in sec_501 as charitable and educational organizations corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations the court in 71_tc_1067 date found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar’s accountant also a director of the bar as well as two players the board was in p l l scholarship v commissioner t c an organization operated bingo at ------------------------------------------ self-perpetuating the court reasoned that because the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners the organization claimed that it was independent because there was separate_accounting and no payments were going to the bar the court was not persuaded a realistic look at the operations of these two entities however shows that the activities of the taxpayer and the pastime lounge were so interrelated as to be functionally inseparable separate accountings of receipts and disbursements do not change that fact the court went on to conclude that because the record did not show that the organization was operated for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in st louis science fiction limited v commissioner t c memo date the court reviewed the annual convention of a science fiction organization it held that while the conventions may have provided some educational benefit to some of the individuals involved that social and recreational purposes and private benefit predominated the court distinguished 75_tc_337 in which the organization provided public art education by using juries to insure artistic quality and integrity petitioner relies heavily upon 75_tc_337 in support of its contention that it is tax-exempt in goldsboro art league the taxpayer was an organization that operated two art galleries that exhibited and sold artworks we held that the taxpayer was tax-exempt under sec_501 because it was organized and operated exclusively for an exempt purpose--art education we noted that in order to insure artistic quality and integrity the artworks displayed were selected by jury procedures we also noted that the taxpayer was the only such museum or gallery within its county or any contiguous county we held that it served public rather than private interests and that its sales activities were incidental to advancing its exempt_purpose by contrast petitioner in this case did not apply any controls to insure the quality of the books and artworks sold at its convention also the tone of petitioner's convention is substantially if not predominantly social and recreational rather than educational in addition petitioner's huckster's room and art auction provided substantial benefit to private interests that is not incidental to its exempt_purpose consequently we think the case goldsboro art league is clearly distinguishable on its facts from the instant case in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in easter house v united_states 846_f2d_78 fed cir aff’g cl_ct the court agreed with the irs’ determination that the agency operated in a manner not ------------------------------------------ the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the adoption activity was a non- exempt commercial purpose it found that the adoption services did not further the exempt purposes of providing educational and charitable services to the unwed mothers and children rather the services for unwed mothers and children were merely provided incident to the organization’s adoption service business moreover the court found that adoption services do not in of themselves constitute an exempt_purpose distinguishable from a commercial adoption agency first the agency’s operation made substantial profits and there was a substantial accumulation of capital surplus in comparison to direct expenditures by the agency for charitable and educational_purposes second the agency’s operation was funded completely by substantial fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions in fact the agency had no plans nor intention to seek contributions government grants or engage in fund raising relative to its operations third the fixed fees the agency charged adoptive parents were not subject_to downward adjustment to meet potential adoptive parents’ income or ability to pay fourth the agency’s membership was organized into classes of memberships single life member member and ordinary member and fifth the agency functions by means of a paid staff of to persons with no volunteer help in international postgraduate medical foundation v commissioner t c memo the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of an individual who controlled the organization and a for-profit travel agency h c tours that handled all of its tour arrangements no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the organization physically located its office within the offices of h c tours which provided it secretarial clerical and administrative personnel for a fee equal to h c tours’ costs the organization spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the brochures emphasized the sightseeing and recreational component of the tours but did not describe the medical curriculum for the seminars and symposia that was the basis for exemption educational activities occurred on less than one-half of the days on a typical tour the court found that a substantial purpose of the organization’s operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours moreover the administrative record supported the finding that the organization was formed to obtain customers for h c tours on the commerciality doctrine in applying the operational_test because of the commercial in 283_fsupp2d_58 d d c the court relied the organization used the h c tours exclusively for all travel arrangements there was ------------------------------------------ manner in which an organization conducted its activities courts have found that an organization was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations the court maintained that if private individuals or for-profit entities have either formal or effective_control of a non-profit organization it was presumed that the organization furthered the profit-seeking motivations of those private individuals or entities this was the case even when the organization was a partnership between a non-profit and a for-profit entity citing 113_tc_47 date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are by definition excluded from regulation under the croa the croa defines a credit repair organization as the credit repair organizations act croa u s c section et seq effective a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i in ftc v gill 265_f3d_944 9th cir aff’g 183_fsupp2d_1171 the u s c section 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j appellate court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being subsequently operated as a charity primarily for purposes of evading regulation under the croa supreme court of maine denied state tax exemption to a credit counseling agency that provided significant benefits to creditors credit card companies commonly make payments to credit counseling agencies of a portion of the funds they receive from clients of the agencies these payments are known as fair share payments and are a source of substantial funding for credit in credit counseling centers v s portland a 2d s c me the ------------------------------------------ counseling agencies in this case the credit counseling agency received percent of its income from fair share payments from credit card companies at the rate of to of debt payments businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission ftc nonprofit_organizations are not subject_to this rule this registry was created by rules promulgated by the ftc and the federal communications commission see c f_r section b iii b c f_r sec_64 c sec_501 of the code describes in relevant part civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c of the regulations provides that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations provides in relevant part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit agency open to the general_public as exempt under sec_501 of the code the agency was incorporated as a nonprofit corporation to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy the service maintained that the objective and activities of the agency contribute to the betterment of the community as a whole the agency did not limit its services to those in need of such assistance as proper recipients of charity analyze the specific problems involved and counsel on the payment of their debts it arranged a monthly distribution to creditors on the debtor’s ability to pay moreover it communicated with creditors and with the creditors’ consent set up plans that applicants agree to follow it made its facilities available for debtors to make their monthly pro_rata distributions to creditors it made no loans to the applicants or negotiated on their behalf it charged nominal fees for monthly prorating services but charged no fees for the counseling services the organization relied upon voluntary contributions from local businesses lending agencies and labor unions to cover its cost of operations in revrul_65_299 1965_2_cb_165 the service recognized a credit counseling service the agency employed specialists to interview applicants who are in financial difficulty ------------------------------------------ based on our analysis of the information provided in your application and supporting documentation we have concluded that you are neither properly organized nor properly operated under sec_501 of the code you fail the organizational_test because your articles of incorporation do not specifically state that you are organized exclusively for charitable and educational_purposes within the meaning of sec_501 you fail the operational_test for a number of reasons you have failed to establish that you are or will be operated for either a charitable or educational purpose in fact your file demonstrates that you operate for the substantial non-exempt purpose of operating a business another non-exempt purpose appears to be your operation to avoid regulation under the croa in addition you have not shown that your income does not inure to any private individual in addition you have not shown that your operations will be exclusively charitable and educational rather than for the substantial private benefit of the for-profit companies n and o and their shareholders or managers or others with whom you conduct business finally you also substantially benefit the credit card companies to whom your clients owe money because you function as a collection agent for those companies an organization seeking exemption must establish that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met revproc_84_36 1984_1_cb_541 american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before it must issue a ruling you failed to fully describe your activities as relates to the provision of proof that your counselors account specialists are in fact certified and experienced as represented in some of your materials substantial evidence that you will meet with clients on a regular systematic basis to provide substantive counseling in credit matters substantial evidence detailing how your seminars would be conducted including when where subjects to be discussed and number of people you expect to attend you failed to provide information as to your actual or estimated change in the percentage of time dedicated to education and client counseling services failed to indicate the specific hours in the day your counseling services are available failed to provide specific details on how your website has changed in terms of providing stronger emphasis on counseling and educational information failed to identify the individuals who produce your educational materials and show proof of their credibility in producing these kinds of materials failed to explain whether any of your employees administrators or others receive any fees or compensation_for the production of your in-house educational materials failed to provide proof of bonding and or theft insurance for your operations failed to indicate the amount of salary d and b are paid_by n failed to indicate whether d and b have an ownership_interest in n failed to explain why n was selected over other companies providing similar services failed to indicate the amount of monthly fee to be paid to o and failed to provide adequate information on your relationship with l and g as requested in our letter to you dated date ------------------------------------------ because you failed to provide the requested information you have not fully described the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned see revproc_90_27 supra thus in accordance with the revenue_procedure and the previously mentioned tax_court cases you have failed to provide sufficient information to adequately detail how you will satisfy the operational_test the service may decline to issue a favorable ruling under these circumstances while you have not submitted sufficient information to support a favorable ruling you have submitted sufficient information to conclude that the activities you plan to engage in will fail to meet the requirements of the operational_test for the reasons explained below you have stated that your purpose is to assist consumers with budget planning and credit counseling providing individual counseling to clients on credit matters may be educational or if provided in a charitable manner may be charitable within the meaning of sec_501 see eg revrul_78_99 1978_1_cb_152 individual and group counseling for widows based upon their ability to pay is an educational activity you have not submitted sufficient documentation however that the counseling you do is either charitable or educational in the sense recognized by the law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded you do not restrict your activities to the benefit of the poor in fact you have not as operating exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code providing services exclusively for the benefit of the poor a recognized charitable_class furthers charitable purposes for instance counseling the poor about economics and personal finance can achieve an exempt_purpose see revrul_69_441 supra represented in your application articles of incorporation or elsewhere that your clients will come from low-income backgrounds moreover you have not provided any substantial evidence demographic studies etc that you will serve primarily a specific identifiable charitable_class an organization that is exempt because it provides services to the needy must have procedures in place that will ascertain whether each potential client is needy you have demonstrated that you do not have these procedures you have no standards because the dmp you offer is sold to anyone who has unsecured debt and is willing to purchase your services no court or service ruling has indicated that the sale of dmp’s is a charitable activity since the sale of dmp’s to the general_public appears to be a substantial purpose of yours we cannot conclude that you are operating for charitable purposes operate for educational_purposes within the meaning of sec_501 training an individual to develop his capabilities or instructing the public on subjects useful to the individual and beneficial to the community are both educational_purposes recognized as exempt see sec_1_501_c_3_-1 of the regulations financial counseling could be carried out as an educational activity consumer credit counseling service of alabama inc v united_states further based on the information you submitted you have not established that you ------------------------------------------ revrul_69_441 supra while education is a broad concept the service and the courts require that some rigor must be evident in st louis science fiction limited supra the court made it clear by contrasting the applicant with goldsboro that an organization must have an educational program not a predominantly non-educational program with some random educational features the information you submitted provides no basis to conclude that you offer either education to the public on subjects useful to the individual and beneficial to the community or training to the individual it is essentially devoid of any support that you provide education the information you provided in support of your application demonstrates that counseling activities and educating the public on credit issues are an insubstantial part of the activities you conduct you have stated that you will provide of your time for education and counseling however you have provided no substantive details and information as to when where or how this education and counseling would be conducted you have stated that you would employ -- ----individuals in counseling and education services although ---- employees would appear to be a significant number when you consider that you expect by the end of fiscal_year ------- to have approximately -------- enrolled in your dmp program this number is clearly insignificant it seems unlikely in view of the large number of clients likely to be serviced by you how you realistically expect your small staff to provide any meaningful substantive credit education to these clients you have not shown that you dedicate any structured time or place for any meaningful substantive counseling and education on credit matters that you do not offer substantive counseling and education is reflected in the following statement counselors are available over the phone or in person throughout the consolidation this language clearly indicates that the enrollment of clients in dmp’s is the primary task of a counselor while education of clients on credit matters is a secondary task that can be made available there is no evidence that education of clients on credit matters is required or encouraged moreover you are using your employees in a deceptive manner in representing that your employees are experienced when in fact they are merely trained for intake processing of dmps you have provided no credible_evidence that any of your employees have extensive experience in credit counseling or that they have passed the t examination which you stated would be required of all employees you have not shown that your employees are licensed bonded or insured the lack of credentials and low starting salary you propose to pay your employees does not support your assertion that they are highly trained and credentialed in seeking to perform their counseling duties you have not provided information indicating the number of people you expect to attend any structured counseling sessions and have not indicated the amount of time to be spent in pure counseling versus time spent in soliciting convincing enrolling and referring clients to the debt management program you have submitted no schedule of classes or seminars any information you have submitted about your potential educational activities is vague self-serving and provided with no substantiation as you have evidenced in your proposed budgets you have made no specific expenditures related to educational activities or programs that would indicate a substantial commitment to this particular activity your telephone counseling sessions are primarily dedicated to carrying-out your role as intake-administrator and facilitator to clients before they ------------------------------------------ enroll in a dmp thus it would appear that your employees’ primary duty and responsibility consists of marketing dmps to as many clients as possible rather than the provision of one-on- one counseling sessions or the provision of education to the general_public on credit issues you have provided no information detailing how your seminars would be conducted including when where subjects to be discussed and the number of people expected to attend we note that financial and budgeting seminars are easily used to recruit potential dmp clients thus serving as a marketing tool for the promotion of your business we also note that in your application you state that you will offer free information manuals to clients and the general_public however you have provided no evidence that you have made free distributions of these materials to clients or the general_public you are unlike the organizations described in consumer credit_counseling_services of alabama inc v united_states supra credit counseling centers of oklahoma inc v united_states supra and revrul_69_441 supra those organizations provided information to the general_public through the use of speakers films and publications on the subject of budgeting buying practices and the sound use of consumer credit unlike your activities in those cases and the rev_rul the community education and counseling assistance programs were the agencies’ primary activities you have submitted no evidence that you provide any similar information to the general_public you have not demonstrated the individual training content of your counseling sessions with your clients in that case counselors spent additional time in individual counseling concerning budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only --- percent of their time for debt management programs you have stated that your budget planning activities would amount to at least ---- percent more than the --- percent spent in cccs alabama the information you provide your counselors seems entirely aimed at selling and servicing dmps organization described in revrul_69_441 that ruling states you operate in a manner that it is strikingly different from the charitable credit counseling also in contrast to the organization in consumer credit counseling service of alabama the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid an analysis of the information provided shows that you are operated primarily for the the organization in the revenue_ruling assisted the debtor by using all of the debtor’s funds to pay off creditors you on the other hand charge your clients a fee and require a deposit equal to the scheduled monthly payment which is refunded only upon written request upon completion of the dmp nonexempt purpose of operating a for-profit business that your primary activity is to promote and to further your private business interests is reflected in the fact that the vast majority of your revenue will be derived from fees charged to clients enrolled in your dmp though you may view these fees as voluntary contributions we have determined that they are in fact fees received in exchange for the sale of a program-related service your proposed financial ------------------------------------------ information in your form_1023 application shows that for ------- and ------- you will receive total revenue in the amount of ---------------- and ---------------- in each respective year you have provided no indication of how you will spend the substantial income you will be earning including your projected excess of revenue over expenses you indicated that proposed salaries for your employees is expected to be ------------- in ------- and --------------in ------- you informed the service that most of your employees would be receiving salaries of approximately - ----------- each that you would pay your counselors less than ------------ counselors receive a starting salary of ----------- is troubling in light of the fact that your primary activity is supposed to be the provision of counseling to individuals and families with credit issues this would appear to be a pure business decision in that it indicates that your first priority as reflected in the higher pay to technical disbursement and other employees is efficiency in processing dmp’s as opposed to the provision of authentic counseling services you have not provided any evidence that the fees to be charged to clients enrolled in your dmps are any less than would be paid_by individuals serviced by a for-profit credit counseling company in airlie foundation v commissioner supra one of the factors considered in assessing commerciality was the extent and degree of below cost services provided you provided no evidence that your clients ever receive free services or can pay according to their ability the fact that the vast majority of your clients will pay some amount of your requested contribution is evidence that your clients do not perceive these payments as voluntary moreover your projected number of clients -------- to be enrolled in your dmp program by the end of fiscal_year ------- is clear evidence that you operate in the manner of a for-profit credit counseling also the amount of revenue you expect to generate in ------- and ------- strongly suggests that you anticipate enrolling large numbers of individuals in dmps we also note that the significant expected spike in dmp income from ------- to ------- suggests that you will make an intense effort to enroll more clients an effort more consistent with a for-profit credit counseling company in an apparent effort to advance your sale of dmps you use your website to advertise the availability of your dmp program and use language that is possibly misleading and at the least puffery in nature this is reflected in the following statement------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------- you have even made the following representation to potential clients ---------------------------------------------------------------------------------- -------------- that you will not allow a client to make a lump-sum pay-off of his or her debt to creditors shows that you are not concerned with a client quickly dispensing with debt as this would obviously impact your ability to make more money over the long-term thus you put your private business interests before the personal interests of clients in not allowing the client to pay-off his or her debt immediately moreover you apparently offer clients the opportunity to purchase a ------------------------------ ------------------------------- the plan claims to be underwritten by u and only costs ------per month it will supposedly pay off debt up to ----------- in the event of death disability or unemployment you have not provided a copy of the plan so that we could determine if in fact it is a legitimate ------------------------------------------ plan it would appear that clients who already have serious debt problems could be placed in an even worse financial position if the plan is not legitimate if you in fact make money from this arrangement it would be consistent with your operation as a for-profit credit counseling business trying to maximize its business opportunities that the client services agreement allows you the discretion to release his or her financial information to third parties could mean that this information may be sold to other businesses without the client fully understanding the possible negative consequences furthermore the agreement allows you to increase the monthly amount_paid by the client if the creditors desires more than the proposed dmp payment this would obviously allow you to increase the amount of revenue you receive through the dmp program thus it would appear that you are operated to make a profit not to give-away free or reduced priced services to the poor that you may or may not immediately make a profit would not be conclusive proof that you are not operating a business venture according to your proposed budgets in your application you expect to have revenue in excess of expenses in ----- ------ and ------- you have provided a copy of your business license issued for --------------- by the city of w unlike the agencies in consumer credit_counseling_services of alabama you receive no support from contributions from the general_public government or private_foundation grants or assistance from the united way in fact you have no fundraising program to solicit such contributions according to your proposed budgets for ------- and ------- you plan to receive all your revenue from fees from setting up and processing clients’ dmps and fair share payments from creditors for-profit business enterprises are supported by fees paid_by those who receive services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return in b s w group inc v commissioner supra the court cited lack of solicitation and sole support from fees as negative factors for exemption see also easter house v united_states supra you have not shown that revenue from operation of your dmp is used for any purpose other than to cover operating_expenses like any ordinary commercial business your expenditures are almost exclusively to pay salaries office expenses and processing costs to n o and other for-profit service providers in fact a large proportion of your revenue will be expended to pay dmp processing costs and to purchase leads you have not provided any information to indicate that you plan to dedicate any specific revenue to activities involving educational and or charitable programs in having a paid staff with no volunteer help and having no direct expenditures_for charitable and educational_purposes you are similar to the organization described in easter house v united_states supra where the court determined that the organization was not exempt because its conduct of adoption services activity was in furtherance of a non-exempt commercial purpose your substantial expenditures_for the purchase of leads is clear evidence that you aggressively seek out clients in order to expand and grow your business that you purchase --- ------- leads per month to call potential clients shows that the primary thrust of your operations is the enrollment of as many clients as possible in dmp’s the significant amount of time and revenue dedicated to your leads operation substantially diminishes the resources available to ------------------------------------------ provide for the provision of substantive authentic credit counseling to individuals and families you also seek referrals from internet financial sites publicize your services through financial and budgetary seminars and advertise on your own website therefore you will promote and attempt to sell your services in ways that are typical for any for-profit business the facts in your case also show that your activities serve to promote the private business interests of n rather than to promote the public interest your agreement with n allows it to perform all services related to your staffing training advertising software database management and website development during your start-up phase of operations you do not indicate how long you expect your start-up phase to last the agreement is clear however in stating that n will provide services for an initial term of ------------ --- months the agreement further states that you and n may by mutual agreement at anytime extend the initial agreement therefore the agreement could possibly continue ad infinitum the agreement appears to be quite favorable to n in that it allows n to invoice you periodically for ------------------ ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- that the agreement provides you with very little control_over the potential costs of the services provided by n indicates that n has wide latitude and control_over the amount of fees that you will eventually pay for its services n’s control is further reflected in the fact that it retains ------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- thus n’s control_over the property rights in the database as with control_over the costs of services is expansive far-reaching and seemingly unfettered the conditions in this agreement would clearly promote the present and future financial private business interests of n to the considerable expense of your organization thus as in 71_tc_1067 certain aspects of your business operation are controlled to a certain extent by a for-profit company the essence of the agreement with n allows it to dictate charges and methods of operation and assures long-term financial support for n your activities also would promote the private business interests of o rather than promote the public interest under your agreement with o o would have the authority with the client’s authorization to debit the client’s checking or savings account for the amount owed to you by the client furthermore the agreement gives o the power to debit your account for any services charges owed to it the agreement even allows for modification of the charges upon written notice therefore o like n seemingly has very broad latitude in deciding the amount of its monthly charge to you this is especially the case given the fact that you have not indicated what o is likely to charge you for its services there is no way to know whether these fees would be at or above market rates in view of the fact that o is a for-profit business it is likely to charge you the highest possible fees for the services rendered to you thus your relationship clearly serves to promote the private for-profit business interests of o because the largest share of your operating_expenses is budgeted to pay for services ------------------------------------------ rendered to you by back-end service providers such as n and o it appears that the potential financial benefit to be bestowed on n and o far exceeds any potential public benefit furthermore you would also benefit in your business operation in that your proposed financial information for --------------- shows that you will receive fair share payments from creditors amounting to ------------ and ----------- in each respective year you are like international postgraduate medical foundation supra where an alleged exempt_organization was found to have been established to provide business to a travel agency owned by the same individual other cases on point are p l l scholarship and kj’s fundraisers supra in which charitable fundraising was conducted on the premises of for-profit businesses in such a way as to benefit the businesses by attracting customers even though the organizations provided some scholarships the court found that they had a substantial nonexempt purpose of promoting for- profit businesses based on the information you submitted we conclude that a substantial purpose of your creation is to provide business to n o or other back-end providers your apparent attempt to avoid regulation under the croa also indicates that you are operated for a substantial non-exempt purpose see u s c section et seq this statute imposes restrictions on credit repair organizations including forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are by definition excluded from regulation under the croa as stated above the courts have interpreted the croa so as to apply to the activities of credit counseling organizations advance fee a practice forbidden to for-profit organizations under the croa your debt management agreement provides a fee structure of up to ----- per month per account plus a first payment or contribution for operational costs your debt management agreement does not refer to an option for waiver of fees you have not provided any data on the number of clients that have not paid the initial contribution only tax-exempt charitable organizations are permitted under the croa to charge any of these advance fees based on the information you have submitted it appears that you are seeking exemption as an charitable_organization because your activities would not otherwise be permitted a commercial for-profit organization moreover your relationship with n shows that you are operating as a front for n in that your having exempt status would allow n to collect fees from clients that are funneled through your operation in this regard you are similar to the organization described in ftc v gill supra in that one of your purposes appears to be evading regulation under the croa the avoidance of regulation see the foundation church of scientology v u s ct_cl since that it is one of your purposes you are not entitled to exemption in addition to operating for substantial non-exempt purposes you also benefit the private interests of a select few under sec_1_501_c_3_-1 of the regulations an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public benefit rather than a private interest an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the an organization cannot prove that it is entitled to exemption where one of its purposes is the information you have provided can only be interpreted as evidence that you charge an ------------------------------------------ creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you failed to submit sufficient information to show that you do not substantially benefit the private interests of n o its shareholders or managers or others you also provide substantial private benefit to credit card companies in a manner similar to the organization in credit counseling centers v s portland fair share is commonly defined as that amount the organization receives from the creditors for each payment remitted to them in the absence of any charitable or meaningful educational activities you are operating as a collection agency for these companies the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them thus these companies clearly realize substantial financial benefits through their business relationship with you we note that none of the members of your board_of directors has any apparent extensive work experience or educational background in nonprofit credit counseling it would seem that in order to achieve exempt purposes you would have at least some individuals on your board possessed of prior experience and education on financial and credit issues that impact the lives of individuals and families who find themselves in debt moreover because d and b are employees of n and serve on your board they would have an inherent and obvious conflict of interest in voting on any financial matters that relate to n based on our analysis of your actual and proposed activities and in light of the applicable law we have determined that you are not operated for exempt purposes rather you are primarily operated for the non-exempt purpose of furthering your business interests and those of n and o through the marketing and sale of dmps to the general_public any activities involving authentic credit counseling provided to a genuine charitable_class along with the provision of credit education to the general_public would be purely incidental to your predominant non-exempt purpose of operating and carrying-on an ordinary for-profit credit counseling business accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns we note that in view of the holding in revrul_65_299 supra along with the code and regulations we do not believe that you qualify for exempt status under sec_501 unlike the organization in revrul_65_299 your activities do not contribute to the betterment of the community as a whole rather your activities serve to further the nonexempt purpose of operating a for-profit credit counseling business contributions to you are not deductible under sec_170 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal ------------------------------------------ you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown below if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received fax if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t --------------------------- constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number ------------------------------------------ are shown in the heading of this letter enclosure notice sincerely lois g lerner director exempt_organizations rulings agreements
